NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAXIMILIANO QUINTEROS                           No.    16-70259
HERNANDEZ,
                                                Agency No. A028-697-675
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Maximiliano Quinteros Hernandez, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

deferral of removal under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Quinteros Hernandez failed to show it is more likely than not

he would be tortured or with the consent or acquiescence of the government if

returned to Guatemala. See Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 895 (9th

Cir. 2018) (denial of CAT relief was supported by substantial evidence because the

record evidence did not compel a conclusion contrary to the agency); Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                  16-70259